Citation Nr: 0839520	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held on February 6, 2006, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  However, the 
veteran submitted a waiver of the RO's initial consideration 
of the evidence in September 2008.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision.

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
The VA appealed the Court's decision in Haas and appealed the 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Although the U.S. Court of Appeals for the Federal 
Circuit reversed and remanded the August 16, 2006 decision 
issued by the U.S. Court of Appeals for Veterans Claims (Haas 
v. Peake, No. 2007-7037 (Fed. Cir. May 8, 2008), the Haas 
stay remains in effect in accordance with the terms of the 
Veterans Claims Court's order in Ribaudo v. Nicholson, 21 
Vet. App. 137 (2007), until such time as the Federal Circuit 
issues its mandate in Haas, or some other judicial action is 
taken regarding the stay.

In this case, the veteran is claiming entitlement to service 
connection for diabetes mellitus, to include as due to Agent 
Orange exposure in Vietnam.  His service personnel records do 
not show that he received the Vietnam Service Medal or had 
any service on a vessel off the shore of Vietnam. As such, 
the veteran's claim is not subject to the Haas stay.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Diabetes mellitus did not manifest during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the veteran's military 
service, including herbicide exposure.

3.  Bilateral hearing loss did not manifest during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the veteran's military 
service.

4.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, may 
not be presumed to have been so incurred, and is not due to 
herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

2.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

3.  Tinnitus was not incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
February 2004 prior to the initial decision on the claims in 
August 2004.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the February 2004 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the November 2004 statement 
of the case (SOC) and the January 2005 and April 2005 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the February 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.   The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2004 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2004 
letter informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish 
disability rating and effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran pertaining to disability ratings and effective dates, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision. See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board concludes 
below that the veteran is not entitled to service connection 
for diabetes mellitus, bilateral hearing loss, and tinnitus.  
Thus, any questions as to the disability rating or 
appropriate effective date to be assigned are rendered moot.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records as well as all 
available VA medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The veteran was also provided an opportunity to testify at a 
hearing before the Board, and he was afforded a VA 
examination June 2004 in connection with his claim for 
bilateral hearing loss and tinnitus.  

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for diabetes mellitus.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for diabetes mellitus because 
such an examination would not provide any more pertinent 
information than is already associated with the claims file.  
As will be explained in the decision below, the veteran has 
not been shown to have had a disease, event, or injury during 
active military service.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no event, injury, or disease in service to which a 
current disorder could be related, the Board finds that a VA 
examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the veteran's claims.  The veteran also submitted 
a statement in February 2004 in which he indicated that he 
had no further medical evidence to submit.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including diabetes 
mellitus and organic diseases of the nervous system such as 
sensorineural hearing loss, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d) (2007).


I.  Diabetes Mellitus

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 
3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple, myeloma, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset. 38 
C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era. 38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for diabetes 
mellitus.  The veteran has contended that his current 
diabetes mellitus is related to herbicide exposure in 
service.  However, as noted above, VA laws and regulations 
require a veteran's service in the waters offshore and 
service in other locations to involve duty or visitation 
actually in the Republic of Vietnam for purposes of 
establishing presumptive service connection for Type II 
diabetes mellitus as due to exposure to Agent Orange. 38 
C.F.R. § 3.307(a)(6)(iii).  The evidence of record does not 
show that the veteran had in-country service in the Republic 
of Vietnam.  In this regard, the Board notes that the 
veteran's DD 214 shows that he was awarded the National 
Defense Service Medal and the Air Force Good Conduct Medal 
and had one year and 25 days of foreign and/or sea service.  
His service personnel records indicate that he served in 
Taiwan from November 1967 to November 1968, but there was no 
indication that he served in Vietnam.  In fact, a May 2004 
response from the National Personnel Records Center (NPRC) 
indicated that there was no evidence to substantiate any 
service in the Republic of Vietnam.  As such, the veteran's 
service records do not affirmatively show that he served in 
the Republic of Vietnam as defined by VA laws and 
regulations.  Moreover, the veteran has not submitted any 
evidence showing that he had duty or visitation in Vietnam, 
and there is no evidence documenting actual exposure to 
herbicides.  In the absence of in-country service in the 
Republic of Vietnam or some evidence of the veteran's actual 
exposure to Agent Orange, service connection for diabetes 
mellitus on the basis of herbicide exposure is not warranted.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of diabetes mellitus.  In 
fact, his October 1968 separation examination found his 
endocrine system to be normal.  Moreover, the medical 
evidence of record does not show that the veteran sought 
treatment immediately following his separation from service 
or for many decades thereafter.   Therefore, the Board finds 
that diabetes mellitus did not manifest in service or within 
one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
diabetes mellitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
diabetes mellitus is itself evidence which tends to show that 
the disorder did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that diabetes 
mellitus manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the veteran's active 
service.  As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of diabetes mellitus in 
service.  As such, there is no injury, disease, or event to 
which a current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Therefore, the Board finds that 
diabetes mellitus is not due to herbicide exposure, did not 
manifest during service or within one year of separation from 
service, and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for diabetes mellitus is not warranted.


II.  Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  His service medical records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss or tinnitus.  Indeed, during his 
October 1964 enlistment examination, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
15 (20)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
20 (25)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The veteran was later provided a separation examination in 
October 1968 during which his ears and drums were found to be 
normal.  He also denied having a medical history of hearing 
loss and ear trouble.  On the authorized audiological 
evaluation, his pure tone thresholds, in decibels, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
20
25
LEFT
10
0
10
15
30

As such, the veteran do not meet VA standards for hearing 
loss pursuant to 38 C.F.R. § 3.385 at the time of his 
separation from service.  He also had a hearing loss profile 
of "H1." See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).

The Board further notes that the veteran did not seek 
treatment for bilateral hearing loss or for tinnitus within 
one year of his separation from service.  The Board finds 
this gap in time significant, and, as noted above with regard 
to the claim for service connection for diabetes mellitus, it 
weighs against the existence of a link between the veteran's 
bilateral hearing loss and tinnitus and his military service. 
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim). Therefore, the Board finds that the 
bilateral hearing loss and tinnitus did not manifest in 
service or within one year thereafter.

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  However, in the present case, the June 
2004 VA examiner opined that it was less than likely that the 
veteran's hearing loss and tinnitus are the result of the 
acoustic trauma, injury, disease, or event in the military 
service.  The examiner based his rationale on the fact that 
the veteran had normal hearing at the time of his separation 
examination and first reported having tinnitus three to four 
years prior to an April 2001 examination.  Therefore, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss and tinnitus.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and for tinnitus is not 
warranted.





ORDER

Service connection for diabetes mellitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


